Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  January 17, 2014                                                                                      Robert P. Young, Jr.,
                                                                                                                  Chief Justice

  148297 & (24)(25)                                                                                     Michael F. Cavanagh
                                                                                                        Stephen J. Markman
                                                                                                            Mary Beth Kelly
                                                                                                             Brian K. Zahra
                                                                                                     Bridget M. McCormack
  EVIE BAKER,                                                                                              David F. Viviano,
           Plaintiff-Appellee,                                                                                         Justices

  v                                                                  SC: 148297
                                                                     COA: 317780
                                                                     Wayne CC: 12-012979-NH
  LEGACY HHH d/b/a HARPER-HUTZEL
  HOSPITAL, VHS HARPER-HUTZEL
  HOSPITAL, INC. d/b/a HARPER-HUTZEL
  HOSPITAL, LEGACY SHGD d/b/a DETROIT
  MEDICAL CENTER, VHS OF MICHIGAN,
  INC. d/b/a DETROIT MEDICAL CENTER, and
  LEGACY DMC d/b/a DETROIT MEDICAL
  CENTER,
               Defendants-Appellants,
  and
  O.L. MATTHEWS, M.D., MARK L.
  BURNSTEIN, M.D., and O.L. MATTHEWS,
  M.D., P.C. d/b/a ANNAPOLIS MEDICAL
  SPECIALTY CENTER,
               Defendants.

  _________________________________________/

         On order of the Court, the motion for immediate consideration is GRANTED.
  The application for leave to appeal the November 12, 2013 order of the Court of Appeals
  is considered, and it is DENIED, because we are not persuaded that the question
  presented should be reviewed by this Court. The motion for stay is DENIED




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            January 17, 2014
         t0114
                                                                                Clerk